 Case 2:20-cv-11553-DML-EAS ECF No. 5 filed 07/01/20                  PageID.83      Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

DONNELL DEFRANCE WILLIAMS,

                        Plaintiff,
                                                             Civil Number 20-11553
v.                                                           Honorable David M. Lawson

CHARLES CARLSON, MICHAEL R. DEAN,
MATTHEW SALISBURY, MARY MITCHELL,
HEIDI WASHINGTON, RICHARD D. RUSSELL,
CONNIE HORTON, MILLER, BROWN, BUTLER,
MRS. BROWN, CANDACE NEWTON,
LISA BELANGER, and DANA NESSEL,

                  Defendants.
____________________________________________/

              ORDER TRANSFERRING CASE TO THE UNITED STATES
          DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

       Plaintiff Donnell Williams, who is currently confined by the Michigan Department of

Corrections (MDOC) at the Macomb Correctional Facility in New Haven, Michigan, filed a pro

se civil rights complaint under 42 U.S.C. § 1983. Williams alleges that the defendants failed to

protect him from sexual harassment and retaliation, mishandled his Prison Rape Elimination Act

complaints and grievances, and related issues. The events giving rise to the complaint appear to

have occurred while Williams was confined at the Alger Correctional Facility in Munising,

Michigan, and the Chippewa Correctional Facility in Kincheloe, Michigan, both of which are

located in the Western District of Michigan. Williams names as defendants several MDOC

officials and prison employees at the Chippewa Correctional Facility in their personal and official

capacities, seeking money damages. Because all of the defendants are located in Michigan’s

Western District, the case should be transferred to the United States District Court for the Western

District of Michigan.
 Case 2:20-cv-11553-DML-EAS ECF No. 5 filed 07/01/20                      PageID.84         Page 2 of 3



       Venue for a civil action brought in federal court is governed by 28 U.S.C. § 1391. Section

1391(b) states:

       A civil action may be brought in –

                  (1) a judicial district in which any defendant resides, if all
                  defendants are residents of the State in which the district is located;

                  (2) a judicial district in which a substantial part of the events or
                  omissions giving rise to the claim occurred, or a substantial part of
                  property that is the subject of the action is situated; or

                  (3) if there is no district in which an action may otherwise be brought
                  as provided in this section, any judicial district in which any
                  defendant is subject to the court’s personal jurisdiction with respect
                  to such action.

28 U.S.C. § 1391(b). Public officials “reside” in the county where they perform their official

duties. O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir. 1972).

       When venue is improper, a district court may either dismiss the case or, in the interests of

justice, transfer the case to a district or division where it could have been brought. See 28 U.S.C.

§ 1406(a). Even when venue is proper, a district court may transfer a civil action to any other

district where it might have been brought for the convenience of the parties and witnesses and in

the interest of justice. See 28 U.S.C. § 1404(a). A court may transfer a case on its own motion for

improper venue. Carver v. Knox Cty., Tennessee, 887 F.2d 1287, 1291 (6th Cir. 1989); see also

Cosmichrome, Inc. v. Spectra Chrome, Inc. LLC, 504 F. App’x 468, 472 (6th Cir. 2012).

       The named defendants reside in Ingham County or Chippewa County, Michigan, and the

events giving rise to the complaint appear to have occurred in those counties, as well as Alger

County, Michigan. All of those counties are located in the Western District of Michigan. See 28

U.S.C. § 102(b). Venue is therefore proper in the United States District Court for the Western

District of Michigan, not this Court. The Western District is also a more convenient forum.
 Case 2:20-cv-11553-DML-EAS ECF No. 5 filed 07/01/20                  PageID.85     Page 3 of 3



       Accordingly, it is ORDERED that the Clerk of the Court TRANSFER this case to the

United States District Court for the Western District of Michigan.            The Court makes no

determination as to the merits of the complaint or any filing requirements.

                                                            s/David M. Lawson
                                                            DAVID M. LAWSON
                                                            United States District Judge
                                                            Sitting by special designation

Dated: July 1, 2020
